1                                                                                                JS-6
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                               CENTRAL DISTRICT OF CALIFORNIA
10
11   SELENA M. ODOM,                                 Case No. CV 18-6350 PA (GJSx)
12                         Plaintiff,                JUDGMENT OF DISMISSAL
13
            v.
14
     L.A. CARE HEALTH PLAN,
15
                           Defendant.
16
17
            In accordance with the Court’s January 9, 2019 Minute Order dismissing the First
18
     Amended Complaint filed by plaintiff Selena M. Odom (“Plaintiff”) without leave to amend
19
     and dismissing the action with prejudice,
20
            It is ORDERED, ADJUDGED, and DECREED that defendant L.A. Care Health Plan
21
     (“Defendant”) shall have judgment in its favor against Plaintiff, and this action is dismissed
22
     with prejudice.
23
            It is further ORDERED, ADJUDGED, and DECREED that Plaintiff take nothing and
24
     that Defendant shall have its costs of suit.
25
26
     DATED: January 9, 2019
27                                                      _________________________________
                                                                   Percy Anderson
28                                                            United States District Judge
